Title: [On the Law of Nature and the Moral Sense among Animals and among Men, October–December 1758.]
From: Adams, John
To: 

 
       Query. Has any Species of Animals, besides Mankind, ever given Proofs that they have any idea of Justice, of Right or Wrong. That they have any Discernment of the Difference between Actions and Characters? Have they any moral Sense?
       Q. Have they any sense of the Advantages of Temperance and of the Disadvantages of the Contrary. Will not horses, when they are hot, drink large Quantities of Water without Regret and frequently Chest-founder themselves so? They seem to have very little Concern or Apprehension about the Consequences of Violent Exercise and plentiful Eating and drinking.
       Q. Did the Jewish Law that oxen, and Horses, that pushed or kicked a Man to death, or that copulated with any man or woman, should be slain, stand on this Principle, that the Brutes knew the Prohibitions they were under and were accountable, for the Breach of them?
       Q. Let me examine, when, and how this Notion of a Law common to Beasts and men, arose in the World, and in what sense it was understood.
       Q. If there are Rules of Justice, of Morality, that extend to all Animals, what do those Men deserve, who have believed this and yet plundered, preyed upon, Murdered Fowl, Beasts and fishes in all Ages.—How can we answer for robbing the Birds Nests of their Eggs and Young, for butchering, fleecing, Sheep, Lamb’s, Calves, Oxen &c., or will the Assistance we give them, in providing Food and shelter for them in Winter, and Pasturage in Winter i.e. summer, justify our Cruel Depredations upon them?—But we never feed or Clothe Robbins, wild Geese wild fowl &c. What Justice then, in killing them? Is it not Murder?
       Q. Self Love and Self Preservation, and the Desire of Propagation, are common to all Animals. But the Law of Nature, which teaches other Species to nurse their Young, teaches man to imbue the tender Minds of Children, with Knowledge and Virtue.
       Q. The Law of Nature, as an Instinct is perhaps common, but the Institutions which Reason adds to Instinct, are peculiar to man. Now Justice, Temperance, Gratitude, Benevolence, &c. are Institutions of Reason, are found and proved to be human Duties, and beneficial to society, by Reason and Experience.
       Jus naturale est quod Natura omnia Animalia docuit, Jus enim istud non est humani Generis proprium, sed omnium Animalium, quae, aut in terra, aut in mari aut in Coelo nascuntur.
       Temperance, Prudence, Justice, and Fortitude.
       Jus naturale, is omnium Animalium.
       Is the Law of Nature, common to all Animals, from Man the Lord of all, down to the smallest Animalcules, discernible by Glasses?
       Are all the Rules of natural Law, which men are obliged to observe, incumbent upon all Birds, Beasts, fishes.
       Temperance, Prudence, Justice, and Fortitude, are Duties of the Law of human Nature. But have the Beasts and Birds and Fishes, given any Proofs that they have any Idea of these Virtues? any sense of their obligation to Practise them? Do they not gormandize, do they not what Prudence, do they not rob, each other. Are not many of them timorous, afraid of Trifles and shadows? But their Vices are no Proof that they are not under these Laws, more than human Vices will prove that Men are not.—We do not understand their Language, their signs, nor their sounds enough to know, what Knowledge they have of their own Constitutions, and Connections. But is this Question worth a  Discussion?—I have no concern with a society of Birds or Beasts or fishes, or Insects. I shall neither be concerned for nor against the Cattle. The Law of Nature includes the Laws of Reason as much as Self Love and Desire of Propagation and education, includes those Rules of Temperance, Prudence, Justice, and Fortitude which Reason, by the help of Experience, discovers to be productive of the good Happiness and Perfection of human Nature.
      